DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 01/15/2021.                      .
2.	Claims 1 - 30 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt. 
2.	Domestic benefit has been claim with regards to U.S. Provisional Application No. 63/092,891, filed on October 16, 2020.
Objection to the Oath/Declaration
1.	  The applicant’s oath/declaration filed on 04/14/2021 has been reviewed however the second page containing the inventor “Tao Luo” signature is missing information. A properly signed oath or declaration in compliance with 37 CFR 1.63, identifying the application by the above Application Number and Filing Date, is required. 
Note: If a petition under 37 CFR 1.47 is being filed, an oath or declaration in compliance with 37 CFR 1.63 signed by all available joint inventors, or if no inventor is available by a party with sufficient proprietary interest, is required. 
Information Disclosure Statement
1. 	 The information disclosure statement filed on 02/23/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1 – 5, 8, 10, 13 – 17, 20, 22 and 25 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erik (WO 2022/078763 A1, note the priority date with regards to 2051199-4 is relied on, a copy of this priority document is included for the applicant’s consideration) in view of  Henttonen et al. (US 2021/0409171 A1).
Claim 1, Erik discloses:  A method for wireless communications performed by a user equipment (UE),  (See the abstract on the first page, the method at the UE) comprising:
 receiving a first downlink random access channel (RACH) message; (see figure 8A, “84” =RAR MSG2= Random access response message received by the UE, this is also seen on page 13, lines 19 - 30, the entire 4 step RACH process involves the UE receiving two DL RACH messages as seen in figure 8A, one is Message 2)
receiving a second downlink RACH message after the first downlink RACH message;  (see figure 8A, “86” =MSG 4 received  the UE, this is also seen on page 13, lines 19 - 30, the entire 4 step RACH process involves the UE receiving two DL RACH messages as seen in figure 8A, the second RACH message is  Message 4)
receiving signaling that indicates the UE is to transmit sounding reference signals (SRS) after the second downlink RACH message; and [see step C on page 13, that is an UL grant/configuration for sending SRS by the UE is transmitted/signaled in either MSG2 or MSG4. In other words as seen in figure 8 , the SRS is transmitted in the UL direction after message 4 = second DL RACH message]
transmitting the SRS after the second downlink RACH message, in accordance with the indication. [ figure 8 , the SRS is transmitted in the UL direction (label 87 ) after message 4 = second DL RACH message based on the indication in MSG2 or MSG4 (step C on page 13)] [see also figure 10 steps 1006, 1001 and 1012 that also covers the limitation of claim 1].
Erik covers almost every limitation of claim 1, except the second DL message is a release message rather than placing the UE in connected mode, however to cure such minor difference the reference of Henttonen is relied on see ¶ 0031, that is both MSG2 and MSG4 are DL Rach messages that triggers the UE to send SRS in the UL direction in MSG3 and MSG5 respectively, note that MSG5 which carries the SRS  comes after the second DL MSG4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erik’s system in view of Henttonen. The motivation for making the above modification would have been to measure the SRS  and decide whether to configure SCell to the UE. [¶ 0031 of  Henttonen].

 	Claims 13, 25 and 28 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a process in combination with a memory is disclosed in the primary reference see figures 2 and 3 respectively. 

NOTE:  Other references that discloses the limitation of claims 1, 13, 25 and 28 are:
A. ¶ 0099 of Kim et al. (US 2019/0141773 A1)
B. ¶ 466 of Shih et al. (US 2022/0086899 A1, priority date is relied on)
C.  Ode (WO 2020170352 A1, a translated version of this document is included for the applicant consideration), see the 28th page ,the base station will send message 4 (interpreted as the second DL RACH message to be consistent with the primary reference) to signal the UE for a frequency change in order to transmit UL SRS transmission (See also page 29 the 4th paragraph).




Claim 2, Eric further discloses:  The method of claim 1, wherein the indication is provided in the first downlink RACH message. [see step “c” on page 13 that is the indication to transmit SRS in the UL can be sent via MSGB (first DL message) of the RACH procedure]. [see also ¶ 0031 of Henttonen, that is msg2 or msg4 is use to trigger the UE for transmission of SRS in the UL].

Claims 14, 26 and 29 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 Claim 3, Eric further discloses:  The method of claim 1, wherein the indication is provided in the second downlink RACH message or a physical downlink control channel (PDCCH) for the second RACH message.   [see step “c” on page 13 that is the indication to transmit SRS in the UL can be sent via MSG4 of the RACH procedure = the second downlink message in the RACH process] [see also ¶ 0031 of Henttonen, that is msg2 or msg4 (second DL message)  is use to trigger the UE for transmission of SRS in the UL].

Claims  15, 27 and 30 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

Claim 4, Eric further discloses: The method of claim 1, wherein the SRS is transmitted in accordance with one or more predefined configuration parameters.  [Page 13, lines 15 – 23, SRS configuration is sent subsequently in the DL, the Subsequent DL messages is MSGB or MSG4 that has the indication of the SRS configuration/parameters for the UE to determine the resources to transmit the SRS in the UL]. [Also see Shih et al. (US 2022/0086899 A1, priority date is relied on), ¶ 0459, such parameter can be UL BWP that is used for SRS in the uplink and trigger by either MSGB/4].


Claim 16 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 4.

Claim 5, Eric further discloses: The method of claim 1, wherein the SRS is transmitted in accordance with one or more configuration parameters that are indicated in the first downlink RACH message.  [Page 13, lines 15 – 23, SRS configuration is sent subsequently in the DL, the Subsequent DL messages is MSGB or MSG4 that has the indication of the SRS configuration/parameters for the UE to determine the resources to transmit the SRS in the UL]. [Also see Shih et al. (US 2022/0086899 A1, priority date is relied on), ¶ 0459, such parameter can be UL BWP that is used for SRS in the uplink and trigger by either MSGB/4].


Claim 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5.

Claim 8, Eric further discloses: The method of claim 1, wherein the SRS is transmitted on a set of resources based on one or more rules. [page 15, line 20 to page 16 line 6, that is a rule on how the UL SRS resources are delegated/mapped is used and trigger by Msg4/Msgb].

Claim 20 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

Claim 10, Eric further discloses: The method of claim 1, wherein the SRS is transmitted on frequency resources indicated in the second downlink RACH message or a physical downlink control channel (PDCCH) for the second RACH message. [see step “c” on page 13 that is the indication to transmit SRS in the UL can be sent via MSG4 of the RACH procedure = the second downlink message in the RACH process. It is well known in the technology the resources have to be frequency and time, since the configuration is interpreted by the UE in order to transmit the SRS on the delegated resources in time and frequency in the UL direction] [see also ¶ 0031 of Henttonen, that is msg2 or msg4 (second DL message)  is use to trigger the UE for transmission of SRS in the UL].


Claim 22 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 10.

2.	Claim(s) 11 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Erik (WO 2022/078763 A1, note the priority date with regards to 2051199-4 is relied on, a copy of this priority document is included for the applicant’s consideration) in view of  Henttonen et al. (US 2021/0409171 A1) and Shih et al. (US 2022/0086899 A1, priority date is relied on). 
Regarding claim 11, Eric in view of Henttonen discloses: The method of claim 10 (See rejected claim 10), Eric in view of Henttonen does not disclose: wherein the frequency resources comprise at least one of an SRS bandwidth or a frequency allocation within SRS bandwidth, however in the same field of endeavor Shih discloses the above missing feature see  ¶ 0459 (latter part) , where an UL BWP (resources) that is used for SRS in the uplink is trigger by either MSGB/4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erik’s system in view of Henttonen and Shih. The motivation for making the above modification would have been for the restoration of the SRS configuration based on a particular bandwidth part [see ¶ 0459 of Shih].

Claim 23 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 11.

Allowable Subject Matter
1.	Claims 6-7 ,9, 12, 18 – 19, 21, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463